                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

TIMOTHY JOSEPH CARROLL,

                    Plaintiff,                              8:21CV33

     vs.
                                                             ORDER
CHRIS LUEBE, LEON CHAPMEN,
HUNTER LEWIS, JAMES JOHNSON,
EDGAR OLIVAN, COREY BLACK,
JULIE BATENHORST, JOY JOHNSON,
Nurse; KAIN SPARR, MIKE MEJSTRIK,
VERLIN     REDLINGER,    CHERYL
HEIMAN,    RAY   PARTEE,   CHRIS
NEUHAUS, RAY WINTER, DR. JUVET
CHE, ANDREW CORBIN, TYLER
STENDER, and KOLTON NEUHAUS,

                    Defendants.



      Plaintiff has filed five motions. Based on the record, none of the
defendants have been served with his complaint, and none have responded to
the complaint or voluntarily appeared. The motions are summarized as follows:


      • Filing No. 17 alleges the Norfolk Regional Center (NRC) had or has a
           video recording of the incident underlying Plaintiff’s claims. Plaintiff
           claims the NRC failed to retain and secure the video recording, allowing
           it to be altered to exclude key portions of video evidence. He asks the
           court to take judicial notice of this failure and to hold NRC, which is not
           a named defendant, responsible. He further asks the court to take
           appropriate action against defendant Hunter Lewis.
      • Filing No. 18 moves to dismiss Ray Partee as a defendant, without
         prejudice. It further moves for leave to subpoena Ray Partee for a
         deposition.


      • Filing No. 19 seeks leave to serve subpoenas on two non-party
         witnesses.


      • Filing No. 20 seeks an order requiring Ben Goins, an Assistant Attorney
         General for the State of Nebraska, to accept service on behalf of
         defendant Chris Neuhaus because Neuhaus is no longer employed at
         NRC and Plaintiff does not have Neuhaus’ home address.


      • Filing No. 21 requests an order requiring discovery of information
         Plaintiff believes he needs to litigate this action, including Chris
         Neuhaus’ home address.


      As to the motions requesting discovery, since the defendants have not filed
an answer or response to the complaint, the parties have not completed and filed
a Rule 26(f) Report. So, the court has not entered a case scheduling order. As
such, Plaintiff’s motions to subpoena witnesses and to obtain discovery, including
discovery of the address of a named defendant, must be denied as premature.


      Plaintiff’s motion to require Ben Goins to accept service on behalf of Chris
Neuhaus must also be denied. Based on the information within Plaintiff’s
submissions, Plaintiff has failed to show that he is entitled to a court order
authorizing alternative methods of service, including an order requiring anyone
within the Nebraska Attorney General’s office, Neuhaus’ alleged counsel, to
accept service of Plaintiff’s summons on Neuhaus’ behalf.


                                        2
      Plaintiff’s motion regarding the alleged spoliation of the video recording
must be denied at this time. The defendants are entitled to respond to Plaintiff’s
allegations, but they have not answered or otherwise appeared in this case. Like
Plaintiff’s discovery requests, his motion for a court order finding key video
evidence has been lost or altered is premature.


      Although all other requests within Plaintiff’s pending motions are
premature, at this stage of the case, Plaintiff is entitled to voluntarily dismiss a
defendant. His request to voluntarily dismiss Ray Partee as a defendant, without
prejudice, will be granted.


      Accordingly,


      IT IS ORDERED:


      1)     Plaintiff’s claims against Ray Partee are dismissed without prejudice.
The clerk shall correct the docket accordingly.


      2)     In all other respects, Filings 17, 18, 19, 20, and 21 are denied.

      Dated this 2nd day of June, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge




                                          3
